UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):July 28, 2011 VALLEY COMMERCE BANCORP (Exact name of registrant as specified in its charter) California 000-51949 46-1981399 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 W. Main Street Visalia, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(559)622-9000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On July 28, 2011, the registrant issued the press release attached hereto as Exhibit 99 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (c)The exhibit list required by this Item is incorporated by reference to the exhibit index filed as part of this report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 29, 2011 Valley Commerce Bancorp By: /s/Roy O. Estridge Roy O. Estridge Executive Vice President and Chief Financial Officer EXHIBIT INDEX 99 Press release dated July 28, 2011 announcing unaudited financial results for the six month period ended June 30, 2011.
